Citation Nr: 1534154	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-24 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent disabling for post-traumatic stress disorder (PTSD) with an anxiety disorder, prior to November 20, 2014.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1963 until August 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD, evaluated at 30 percent disabling, effective from February 2, 2009.  The Veteran perfected a timely appeal, which contested the effective date assigned to grant service connection and the initial 30-percent rating assigned for this disability.  (See July 2009, Notice of Disagreement; May 2010, Statement of the Case; June 2010, Substantive Appeal (VA Form 9); June 2013, Supplemental Statement of the Case).  These matters were subsequently transferred to the St. Petersburg, Florida RO.

In a November 2013 decision, the Board denied entitlement to an effective date earlier than February 2, 2009, for the grant of service connection for PTSD, which constitutes a final decision on that matter.

In November 2013, the Board remanded the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD to the RO for additional development.  The record before the Board shows that the RO has complied with all remand instructions, by providing a VA examination in November 2014 and by issuing a supplemental statement of the case.

In a December 2014 rating decision, the RO re-characterized the Veteran's service-connected psychiatric disability, as PTSD with an anxiety disorder, and increased the initial rating from 30 percent to 50 percent disabling, effective from November 20, 2014 (date of his VA examination).

In a June 2015 statement, the Veteran, by and through his attorney, has expressed that he is satisfied with the 50-percent level of compensation for his psychiatric disability, and that he wants only to pursue an appeal concerning the effective date assigned for the 50-percent rating.  Specifically, the Veteran, by and through his attorney, avers that while he is satisfied with the current 50-percent rating and is not seeking a higher rating, he believes he has met the criteria for a 50-percent for his psychiatric disability throughout the entire appeal period.  (See June 2015, representative's statement; March 2015, representative's statement; and January 2015, Appeal to the Board of Veterans' Appeal, VA Form 9).  Accordingly, the issue on appeal is as listed on the cover page.


FINDING OF FACT

Prior to November 20, 2014, the Veteran's service-connected PTSD with an anxiety disorder manifested depression, panic attacks, mild memory impairment, hypervigilance, nightmares, anxiety, and sleep impairment without occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Prior to November 20, 2014, the criteria for an initial rating in excess of 30 percent for PTSD with an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in January 2013. 

This appeal arises from the Veteran's disagreement with an initial evaluation following the grant of service connection for a PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, correspondence, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

VA examinations were obtained in June 2009 and November 2014. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The reports include clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1.  While the present level of disability may be of primary concern, see, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Board observes that at the time of an initial rating, separate ratings can be assigned for different periods of times based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  It is well to observe that "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Criteria for Post-Traumatic Stress Disorder (DC 9411)

The Veteran's service-connected PTSD with an anxiety disorder has been rated under Diagnostic Code 9411. 38 C.F.R. § 4.130 (2014).  In a July 2009 decision, the Veteran's psychiatric disability was rated as 30 percent disabling, effective from February 2, 2009.  In a December 2014 rating decision, the Veteran was subsequently awarded a 50-percent rating, effective from November 20, 2014.

As previously discussed above, the Veteran, by and through his attorney, has specifically limited to the appeal to the issue of whether the Veteran is entitled to an initial 50-percent rating, but no higher, for the service-connected psychiatric disorder, prior to November 20, 2015.  (See June 2015, representative's statement; March 2015, representative's statement; and January 2015, Appeal to the Board of Veterans' Appeal, VA Form 9).  Hence, the Board will focus its discussion to address that discrete issue.

The following ratings are available under the General Rating Formula for Mental Disorders, Diagnostic Code 9411:

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms. 

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning. A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning. A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning. A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A June 2009 VA examination notes that the Veteran avoids crowded gathering such as ball games and movie theatres. Additionally the Veteran avoids confrontation due to his own anger. The examination reflects the Veteran with no history of suicide attempts. Further, the examination reflects the Veteran with moderate speech rate, nervousness, constricted affect, anxious mood, no suicidal or homicidal ideation, intense episodes of anxiety, no hallucination, fair concentration and attention span, fair memory, and fair judgment and insight. The examination also notes the Veteran with extremely limited interpersonal relationships, mostly keeping to himself and his family. The examiner's medical impression of the Veteran was that the Veteran's PTSD has caused noticeable impairment in social, occupational and interpersonal functioning. Lastly, the examination revealed the Veteran's GAF score at 70. 

In a December 2012 VA mental health risk assessment screening note reflects the Veteran with no suicidal ideation. 

An April 2013 VA mental health consult reflects the Veteran with nightmares, hypervigilance, intrusive ideation, avoidance of crowds, avoidance of triggers, an increase in exaggerated startle, daily depression, sleep impairment, panic attacks, difficulty focusing, mild memory impairment, good judgment, good impulse control, no hallucination, and no suicidal or homicidal ideation.

A May 2014 psychiatric note reflects that the Veteran is no longer mad as was in the past. During the session, the Veteran explained that all of his symptoms began with his lawsuit against a former employer.

A July 2014 mental health note reflects the Veteran adjusting well to his new home and being happy with his neighbors. The note further reflects the Veteran more calm with the ability to handle small irritants, and having few nightmares. The note lastly reflects the Veteran's progress as generally stable with residual irritability and avoidance.

The November 2014 examination reflects the Veteran with an occupational and social impairment with reduced reliability and productivity. The examination notes the Veteran with irritability, increased volatility, personal neglect, and feeling unsafe. The examination further reflects the Veteran with severe anxiety, nightmares, poor hygiene, and sleep impairment. The examination reflects that the Veteran's worsened mental state is due to a situational stressor, more specifically an upcoming legal dispute. 

Based on the record evidence, as discussed above, an initial rating in excess of 30 percent disabling, prior to November 20, 2014, is not warranted for PTSD with anxiety disorder.  While prior to November 20, 2014, the Veteran did experience symptoms such as mild memory impairment, sleep, impairment, and panic attacks, the evidence does not reflect that the symptoms were of such severity to cause occupational and social impairment with reduced reliability and productivity.  In fact, the record reflects that while the veteran was experiencing various symptoms associated with his psychiatric disability, his mental state was stable and his anger problems were getting better.  The Veteran's June 2009 GAF score of 70 indicates some mild symptoms or some difficulty social occupational or school functioning, but that he is generally functioning pretty well and has some meaningful interpersonal relationships.  Furthermore, the record reflects that the Veteran has consistently denied any suicidal or homicidal ideations and has been shown to have good judgment and impulse control.

While the rating should not bear solely on the examiner's assessment of the level of disability at the moment of the examination, and instead on the occupational and social impairment, based upon the evidence in this case, the earliest that it can be factually ascertained that the Veteran met the criteria for a 50-percent rating, which contemplates occupational and social impairment with reduced reliability and productivity due to the Veteran's PTSD and anxiety symptoms, is November 20, 2014, the date of the medical examination.  As such, the record before the Board does not demonstrate that an initial rating in excess of 30-percent prior to November 20, 2014, is warranted.

Extra-schedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1) .

The Board finds that the symptoms associated with the Veteran's PTSD with an anxiety disorder are specifically contemplated within the applicable diagnostic code. In short, the rating criteria reasonably describe the symptomatology associated with the Veteran's psychiatric disability.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e., marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling by the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU rating, expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an initial rating or an increased rating for the underlying disability.  Here, the record does not indicate, and the Veteran has not alleged, that he has been unable to maintain substantially gainful employment specifically due to his PTSD with an anxiety disorder.  In any event, it is well to observe that the Veteran, who is represented by an attorney, has clearly stated that he is satisfied with the 50-percent rating, but no higher, for his service-connected psychiatric disability, which, as previously discussed above, is not demonstrated by the evidence of record for any period prior to November 20, 2014.  Accordingly, as the Veteran has specifically limited the focus of his appeal, the issue of entitlement to a TDIU rating (due to exclusively to the service-connected PTSD with an anxiety disorder) is not a part of the current appeal.  See June 2015, representative's statement; March 2015, representative's statement; and January 2015, Appeal to the Board of Veterans' Appeal (VA Form 9).


ORDER

Entitlement to an initial rating in excess of 30 percent disabling PTSD with an anxiety disorder, prior to November 20, 2014, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


